Case 2:18-cv-10010-DML-DRG ECF No. 133 filed 10/23/20                   PageID.1293       Page 1 of 16




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MICHIGAN
                                    SOUTHERN DIVISION

  JOHN SMITH,

                         Plaintiff,                            Case Number 18-10010
  v.                                                           Honorable David M. Lawson
                                                               Magistrate Judge David R. Grand
  CORIZON HEALTH CORPORATION,
  RAMESH KILARU, BADAWI
  ADELLATIF, and KEITH PAPENDICK,

                    Defendants.
  ______________________________________/

       OPINION AND ORDER ADOPTING REPORT AND RECOMMENDATION AND
       GRANTING DEFENDANT KILARU’S MOTION FOR SUMMARY JUDGMENT

         Plaintiff John Smith, an inmate in the custody of the Michigan Department of Corrections,

  filed a complaint alleging that his constitutional rights were violated by the poor care he received

  from prison medical personnel to treat a shoulder injury he suffered while in custody. The case

  was referred to Magistrate Judge David R. Grand to conduct all pretrial proceedings. The parties

  engaged in substantial pretrial motion practice, which resulted in the dismissal of several claims

  and previously named defendants. Eventually the claims were winnowed to those remaining

  against Corizon and several of its physician employees alleging deliberate indifference to serious

  medical needs via the Eighth Amendment and 42 U.S.C. § 1983. One of the remaining individual

  defendants, Dr. Ramesh Kilaru, has filed a motion for summary judgment arguing that the claims

  against him personally are not sustained by the evidence in the record. On July 10, 2020, the

  magistrate judge issued a report recommending that the Court grant Dr. Kilaru’s motion and

  dismiss with prejudice the plaintiff’s claims of deliberate indifference against him. The plaintiff

  timely filed his objection to the recommendation of dismissal, and Dr. Kilaru filed a response. The

  matter now is before the Court for a fresh review.
Case 2:18-cv-10010-DML-DRG ECF No. 133 filed 10/23/20                      PageID.1294    Page 2 of 16




                                                      I.

         The magistrate judge included in his report a comprehensive recitation of the facts

  suggested by the record. In sum, a fair reading of the evidence advanced by the plaintiff would

  present the following course of events to a jury.

         On February 17, 2015, while he was incarcerated in the State of Michigan’s Thumb

  Correctional Facility, plaintiff John Smith injured his shoulder while playing basketball. He was

  seen by a prison nurse and reported that he heard a “snap” when he fell on his shoulder. The nurse

  noted an “obvious deformity” and “swelling” along with some movement limitation. The nurse

  told Smith to ice the shoulder for three days and prescribed Motrin for pain. She also directed him

  to “do shoulder exercises” two or three times daily to help the shoulder recover.

         The moving defendant, Dr. Ramesh Kilaru, first saw Smith at a follow up appointment two

  days after the injury. Dr. Kilaru noted a “normal” appearance and range of movement in the

  shoulder. He instructed Smith to begin physical therapy exercises seven to ten days after the

  appointment and continue with the exercises “as tolerated” for six months. Dr. Kilaru also

  prescribed Ibuprofen and ice packs to relieve shoulder pain. Smith was x-rayed by another Corizon

  treater on March 11, 2015 and diagnosed with a “Grade 1” shoulder separation without fracture.

  Dr. Kilaru saw Smith again on March 24, 2015 and reviewed the x-rays and diagnosis of shoulder

  separation. Kilaru then noted a deformity in the shoulder joint and “painful range of motion,” but

  he continued the prescription of a pain reliever and physical therapy.

         On April 1, 2015, Smith appeared at sick call and told a nurse that he was not satisfied with

  the treatment of his shoulder and “want[ed] surgery.” He reported that he had not been doing the

  exercises as directed and was using the pain reliever only for back pain. The nurse advised Smith

  to continue doing shoulder exercises two or three times each day and apply moist heat and take




                                                 -2-
Case 2:18-cv-10010-DML-DRG ECF No. 133 filed 10/23/20                   PageID.1295       Page 3 of 16




  Tylenol to relieve pain. Smith appeared for another appointment on April 19, 2015, where he

  again complained about his lack of recovery, and a follow up with Dr. Kilaru was scheduled.

         On May 8, 2015, Dr. Kilaru saw Smith again and noted “mostly normal” shoulder condition

  and upper body strength, with some pain on movement. Dr. Kilaru reiterated the recommendation

  of shoulder exercises to strengthen the joint and substituted a prescription of Naproxen for Tylenol

  to treat the ongoing shoulder pain. According to Smith, he complained repeatedly about his

  shoulder pain to other prison healthcare providers during appointments in May through August

  2015. However, he was not seen by Dr. Kilaru again until August 4, 2015, when Kilaru renewed

  the prescription of painkillers. Notes by a nurse who examined Smith on August 19, 2015

  indicated “inconsistent” reports of whether he was doing the exercises as directed; but the nurse

  again advised Smith to continue the daily physical therapy.

         On August 26, 2015, Kilaru again examined Smith, who stated that he wanted to see a

  specialist for his shoulder problem. He was referred for a hospital visit, and on October 5, 2015

  he was transported to Duane Waters Hospital where further x-rays were taken. The radiologist

  diagnosed a Grade 4 shoulder separation and referred Smith for an orthopedic consult. Smith was

  x-rayed again on October 28, 2015, and an orthopedic specialist who reviewed the films diagnosed

  him with a Grade 2-3 separation with ligament tear. Due to the inconsistent results, Smith was

  referred for further exams and “possible intervention.”

         Dr. Kilaru saw Smith again on November 13, 2015, reviewed the preceding specialist

  diagnoses, and informed Smith he was authorized to be seen at the University of Michigan for

  further exams. On December 7, 2015, Dr. Bruce Miller at the University of Michigan examined

  Smith and ordered more x-rays, then diagnosed him with a Grade 3 shoulder separation. During

  the visit, Dr. Miller reviewed the possible treatments, which he described as “doing nothing,




                                                 -3-
Case 2:18-cv-10010-DML-DRG ECF No. 133 filed 10/23/20                      PageID.1296       Page 4 of 16




  continued efforts at physical therapy, [or] surgical intervention.” During a follow up with Dr.

  Kilaru on January 12, 2016, Kilaru reviewed Dr. Miller’s diagnosis and noted that Smith

  understood Miller’s recommendation of “physical therapy before surgery,” and that “90% of

  patients choose [a] conservative approach of not having any surgery” for the plaintiff’s type of

  injury.

            Smith attended one physical therapy session at Duane Waters Hospital on February 3,

  2016. However, he says that he was unable to continue physical therapy exercises due to constant

  shoulder pain, and he asserts that, despite repeated complaints in later follow up appointments, no

  further effective treatment was provided. He submitted grievances regarding the lack of care,

  which were denied. In January 2018, he filed his complaint in this case.

            After discovery, Dr. Kilaru filed his motion for summary judgment. After full briefing, the

  magistrate judge concluded that Smith had presented sufficient evidence for a jury to find that the

  objective component of his Eighth Amendment claim was sustained, because he suffered ongoing

  substantial pain from an injury that obviously required medical treatment. However, the magistrate

  judge found that Smith could not prevail on the subjective element of his claim, which required

  him to demonstrate that a doctor perceived and disregarded an objectively apparent need for

  medical care.

            In his objection, the plaintiff argues that the record contains enough evidence for a jury to

  conclude that Dr. Kilaru persisted in the prescription of a course of conservative treatment while

  knowing that the therapy ordered had proven ineffective in alleviating the plaintiff’s injury. The

  plaintiff contends that under the controlling law the deliberate election of a demonstrably

  ineffective program of care is sufficient to carry his burden on the subjective element of the Eighth

  Amendment claim.




                                                    -4-
Case 2:18-cv-10010-DML-DRG ECF No. 133 filed 10/23/20                     PageID.1297       Page 5 of 16




                                                    II.

         The filing of timely objections to a report and recommendation requires the court to “make

  a de novo determination of those portions of the report or specified findings or recommendations

  to which objection is made.” 28 U.S.C. § 636(b)(1); see also United States v. Raddatz, 447 U.S.

  667 (1980); United States v. Walters, 638 F.2d 947 (6th Cir. 1981). This de novo review requires

  the court to re-examine all of the relevant evidence previously reviewed by the magistrate judge

  in order to determine whether the recommendation should be accepted, rejected, or modified in

  whole or in part. 28 U.S.C. § 636(b)(1). “The filing of objections provides the district court with

  the opportunity to consider the specific contentions of the parties and to correct any errors

  immediately,” Walters, 638 F.2d at 950, enabling the court “to focus attention on those issues-

  factual and legal-that are at the heart of the parties’ dispute,” Thomas v. Arn, 474 U.S. 140, 147

  (1985). As a result, “‘[o]nly those specific objections to the magistrate’s report made to the district

  court will be preserved for appellate review; making some objections but failing to raise others

  will not preserve all the objections a party may have.’” McClanahan v. Comm’r of Soc. Sec., 474

  F.3d 830, 837 (6th Cir. 2006) (quoting Smith v. Detroit Fed’n of Teachers Local 231, 829 F.2d

  1370, 1373 (6th Cir. 1987)).

         The magistrate judge recommended that the Court grant Dr. Kilaru’s motion for summary

  judgment based on his conclusion that the plaintiff had not offered evidence sufficient to support

  a jury finding that Dr. Kilaru subjectively perceived and deliberately ignored an objectively

  manifested serious need for medical treatment. Summary judgment is appropriate “if the movant

  shows that there is no genuine dispute as to any material fact and the movant is entitled to judgment

  as a matter of law.” Fed. R. Civ. P. 56(a). As the Sixth Circuit has explained:

         Both claimants and parties defending against a claim may move for summary
         judgment “with or without supporting affidavits.” Fed. R. Civ. P. 56(a), (b). Such



                                                   -5-
Case 2:18-cv-10010-DML-DRG ECF No. 133 filed 10/23/20                    PageID.1298       Page 6 of 16




         a motion presumes the absence of a genuine issue of material fact for trial. The
         court must view the evidence and draw all reasonable inferences in favor of the
         non-moving party, and determine “whether the evidence presents a sufficient
         disagreement to require submission to a jury or whether it is so one-sided that one
         party must prevail as a matter of law.” Anderson v. Liberty Lobby, Inc., 477 U.S.
         242, 251-52 (1986).

  Alexander v. CareSource, 576 F.3d 551, 557-58 (6th Cir. 2009). “The party bringing the summary

  judgment motion has the initial burden of informing the district court of the basis for its motion

  and identifying portions of the record that demonstrate the absence of a genuine dispute over

  material facts.” 576 F.3d at 558 (citing Mt. Lebanon Personal Care Home, Inc. v. Hoover

  Universal, Inc., 276 F.3d 845, 848 (6th Cir. 2002)). “Once that occurs, the party opposing the

  motion then may not ‘rely on the hope that the trier of fact will disbelieve the movant’s denial of

  a disputed fact’ but must make an affirmative showing with proper evidence in order to defeat the

  motion.” Id. (quoting Street v. J.C. Bradford & Co., 886 F.2d 1472, 1479 (6th Cir. 1989)).

         The plaintiff alleges that Dr. Kilaru’s deficient treatment violated his right to receive

  adequate medical care, which is guaranteed by the Eighth Amendment and made enforceable

  against state officials via 42 U.S.C. § 1983. “Section 1983 of Title 42 of the United States Code

  imposes civil liability on those individuals who, acting under color of state law, deprive a citizen

  of, among other things, his federally guaranteed constitutional rights.” Baynes v. Cleland, 799

  F.3d 600, 607 (6th Cir. 2015) (citing Brosseau v. Haugen, 543 U.S. 194, 197-98 (2004)). “To state

  a claim under § 1983, a plaintiff must set forth facts that, when favorably construed, establish: (1)

  the deprivation of a right secured by the Constitution or laws of the United States; (2) caused by a

  person acting under the color of state law.” Ibid. (citing Sigley v. City of Parma Heights, 437 F.3d

  527, 533 (6th Cir. 2006)). The plaintiff must establish the liability of each individual defendant

  by that person’s own conduct. Ashcroft v. Iqbal, 556 U.S. 662, 676 (2009) (“Because vicarious




                                                  -6-
Case 2:18-cv-10010-DML-DRG ECF No. 133 filed 10/23/20                    PageID.1299       Page 7 of 16




  liability is inapplicable to . . . § 1983 suits, a plaintiff must plead that each Government-official

  defendant, through the official’s own individual actions, has violated the Constitution.”).

         As noted above, the right to adequate treatment allegedly violated here is secured by the

  Eighth Amendment, which “prohibits the imposition of ‘cruel and unusual punishments’ upon

  prisoners.” Cordell v. McKinney, 759 F.3d 573, 580 (6th Cir. 2014) (quoting U.S. Const. amend.

  VIII). “‘[A] prisoner’s Eighth Amendment right is violated when prison doctors or officials are

  deliberately indifferent to the prisoner’s serious medical needs.’” Richmond v Huq, 885 F.3d 928,

  937 (6th Cir. 2018) (quoting Comstock v. McCrary, 273 F.3d 693, 702 (6th Cir. 2001)). “An

  Eighth Amendment claim on these grounds is comprised of an objective and a subjective

  component.” Id. at 937-38. “Thus, ‘a prison official’s act or omission must result in the denial of

  the minimal civilized measure of life’s necessities.’” Id. at 938 (quoting Farmer v. Brennan, 511

  U.S. 825, 834 (1994)). “‘[A] medical need is objectively serious if it is one that has been diagnosed

  by a physician as mandating treatment or one that is so obvious that even a lay person would easily

  recognize the necessity for a doctor’s attention.’” Ibid. (quoting Blackmore v. Kalamazoo County,

  390 F.3d 890, 897 (6th Cir. 2004)). “The subjective component requires a showing that the

  ‘official kn[ew] of and disregard[ed] an excessive risk to inmate health or safety.’” Id. at 939

  (quoting Farmer, 511 U.S. at 837). “‘[T]he official must both be aware of facts from which the

  inference could be drawn that a substantial risk of serious harm exists, and he must also draw the

  inference.’” Ibid. “Failure by . . . jail medical staff to adhere to a prescribed course of treatment

  may satisfy the subjective component of an Eighth Amendment violation.” Ibid.

         The magistrate judge concluded that the plaintiff adequately had established the objective

  element of his Eight Amendment claim. However, Judge Grand also found that the plaintiff could

  not demonstrate subjective indifference by Dr. Kilaru because it was undisputed that some medical




                                                  -7-
Case 2:18-cv-10010-DML-DRG ECF No. 133 filed 10/23/20                    PageID.1300       Page 8 of 16




  attention was given to the plaintiff’s injuries on each interaction with Dr. Kilaru, and the plaintiff

  had demonstrated at most merely a difference of opinion with his doctors over whether his

  preferred alternative of surgery should have been tried instead. The magistrate judge reasoned that

  such a difference of opinion between patient (inmate) and doctor will not suffice to make out the

  subjective component because “[w]here a prisoner has received some medical attention and the

  dispute is over the adequacy of the treatment, federal courts are generally reluctant to second guess

  medical judgments and to constitutionalize claims which sound in state tort law.” Westlake v.

  Lucas, 537 F.2d 857, 860 n.5 (6th Cir. 1976). That is because “mere differences of opinion or

  disagreements between a prisoner and prison medical staff over the kinds of treatment a prisoner

  needs do not rise to the level of deliberate indifference.” R&R at PageID.1209 (citing Umbarger

  v. Corr. Med. Servs., 93 F. App’x 734, 736 (6th Cir. 2004)).

         The plaintiff contends that in reaching that conclusion, the magistrate judge disregarded

  evidence from the medical record suggesting that Dr. Kilaru knew that his prescribed treatment of

  painkillers and physical therapy exercises had been tried by the plaintiff for eight months with no

  benefit, and in that time his injury had worsened from a Grade 1 to a Grade 3-4 separation. The

  plaintiff points to numerous notes in his prison medical file documenting his ongoing complaints

  of pain and his protests that he was unable to perform physical therapy exercises due to the pain.

  See Medical Records, ECF No. 123-1 PageID.1091, 1103, 1105-1106, 1112, 1114, 1117, 1120,

  1127, 1129, 1132-33, 1136. The plaintiff asserts that from that record, and his own deposition

  testimony attesting to his ongoing pain and the ineffectiveness of exercise therapy, a jury could

  find that Dr. Kilaru knew that he was in constant pain and had tried physical therapy as prescribed,

  and that his separation had gotten worse over the course of eight months, but, nevertheless, the

  defendant continued to prescribe the same demonstrably ineffective treatment plan.




                                                  -8-
Case 2:18-cv-10010-DML-DRG ECF No. 133 filed 10/23/20                 PageID.1301       Page 9 of 16




         Notwithstanding the evidence noted above, the plaintiff’s claim fails as a matter of law

  because there is no evidence in this record from which a jury could infer that Dr. Kilaru knew his

  prescribed treatment was ineffective and that he disregarded that knowledge when a better option

  was available and preferred. There is no medical evidence in the record suggesting that the

  plaintiff’s preferred treatment of surgical intervention would have been any more effective in

  resolving his injury, or that the prescribed treatment of physical therapy and pain relievers was

  medically unreasonable during any stage of the plaintiff’s prognosis. The facts here are on all

  fours with those in the leading case of Estelle v. Gamble, 429 U.S. 97, 107 (1976), which

  established the principle that courts should avoid second-guessing medical judgments, and mere

  disagreements between a prisoner and his doctor about the best course of treatment cannot supply

  the basis of an Eighth Amendment claim. As the Court observed in Estelle:

         Gamble was seen by medical personnel on 17 occasions spanning a 3-month period:
         by Dr. Astone five times; by Dr. Gray twice; by Dr. Heaton three times; by an
         unidentified doctor and inmate nurse on the day of the injury; and by medical
         assistant Blunt six times. They treated his back injury, high blood pressure, and
         heart problems. Gamble has disclaimed any objection to the treatment provided for
         his high blood pressure and his heart problem; his complaint is based solely on the
         lack of diagnosis and inadequate treatment of his back injury. The doctors
         diagnosed his injury as a lower back strain and treated it with bed rest, muscle
         relaxants and pain relievers. Respondent contends that more should have been done
         by way of diagnosis and treatment, and suggests a number of options that were not
         pursued. The Court of Appeals agreed, stating: “Certainly an x-ray of (Gamble’s)
         lower back might have been in order and other tests conducted that would have led
         to appropriate diagnosis and treatment for the daily pain and suffering he was
         experiencing.” But the question whether an X-ray or additional diagnostic
         techniques or forms of treatment is indicated is a classic example of a matter for
         medical judgment. A medical decision not to order an X-ray, or like measures,
         does not represent cruel and unusual punishment. At most it is medical malpractice,
         and as such the proper forum is the state court under the Texas Tort Claims Act.

  Estelle v. Gamble, 429 U.S. 97, 107 (1976) (citations and quotations omitted); see also Westlake

  v. Lucas, 537 F.2d 857, 860 (6th Cir. 1976) (“[M]edical care [must] be provided to one who is

  incarcerated and may be suffering from serious illness or injury. This is not to say that every



                                                -9-
Case 2:18-cv-10010-DML-DRG ECF No. 133 filed 10/23/20                  PageID.1302       Page 10 of 16




  request for medical attention must be heeded nor that courts are to engage in the process of second-

  guessing in every case the adequacy of medical care that the state provides.”). The facts here are

  materially indistinguishable from those in Estelle, which the Court held was a “classic example”

  of an attempt improperly to convert an ordinary claim of medical malpractice into a constitutional

  tort under the Eighth Amendment.

         Federal courts distinguish between “cases where the complaint alleges a complete denial

  of medical care and those cases where the claim is that a prisoner received inadequate medical

  treatment.” Alspaugh v. McConnell, 643 F.3d 162, 169 (6th Cir. 2011). “Where a plaintiff alleging

  an Eighth Amendment violation has received some medical care for an injury, he must show that

  the medical treatment was ‘so woefully inadequate as to amount to no treatment at all.’”

  Weatherspoon v. Woods, No. 16-1277, 2017 WL 3923335, at *6 (6th Cir. Feb. 24, 2017) (quoting

  Alspaugh). “To infer deliberate indifference on the basis of a physician’s treatment decision, the

  decision must be so far afield of accepted professional standards as to raise the inference that it

  was not actually based on a medical judgment.” Norfleet v. Webster, 439 F.3d 392, 396 (7th Cir.

  2006). In the context of a section 1983 claim for deliberate indifference, “[a] medical professional

  is entitled to deference in treatment decisions unless no minimally competent professional would

  have [recommended the same] under those circumstances.” Pyles v. Fahim, 771 F.3d 403, 409

  (7th Cir. 2014). The plaintiff has made no showing of “woefully inadequate” treatment here, and

  instead he points only to his own speculation that a different course of treatment would have been

  superior. Crucially, however, he has not offered any medical opinion testimony from his treating

  doctors, or any other medical professional, suggesting that the prescribed treatment of physical

  therapy ever was medically inappropriate. To the contrary, the medical professionals who saw the

  plaintiff all uniformly recommended and reaffirmed Dr. Kilaru’s prescribed course of treatment.




                                                 - 10 -
Case 2:18-cv-10010-DML-DRG ECF No. 133 filed 10/23/20                    PageID.1303       Page 11 of 16




  Moreover, Dr. Miller’s diagnostic notes even indicated that “doing nothing” was a valid

  therapeutic course, along with surgery and “continued efforts at physical therapy.”

         The plaintiff obviously believes that surgery would have led to a better outcome, but he

  has nothing to back that up beyond his own speculation (which is unsupported by any medical

  evidence in the record) that it might have helped. The case therefore becomes nothing more than

  a difference of opinion between a prisoner and prison medical staff over the appropriateness of the

  treatment chosen, which as a matter of law cannot sustain a claim of deliberate indifference.

  Weatherspoon, 2017 WL 3923335, at *6 (“While Weatherspoon may disagree with this diagnosis

  and speculate that his pain could be due to other illnesses . . . a mere difference of opinion between

  the plaintiff and his doctor regarding diagnosis and treatment does not state a claim under the

  Eighth Amendment.”); Umbarger, 93 F. App’x at 736 (“Umbarger’s complaint, at most, alleged

  negligence and his disagreement with the medical treatment that he received during his

  incarceration, which are insufficient to state an Eighth Amendment claim.”) (citing Estelle); see

  also Bochner v. Martin County, No. 17-14422, 2019 WL 7842321, at *7 (S.D. Fla. Dec. 30, 2019),

  report and recommendation adopted, 2020 WL 502347 (S.D. Fla. Jan. 31, 2020) (“Plaintiff points

  to nothing in the record which demonstrates the course of treatment provided him by defendants

  ‘was so far afield [from accepted professional practice] as to allow a jury to infer deliberate

  indifference.’” (quoting Duckworth v. Ahmad, 532 F.3d 675, 680 (11th Cir. 2008)).

         Federal courts confronting materially identical circumstances repeatedly have held that

  prescribing pain medication and physical therapy for the sort of shoulder injury encountered here

  does not amount to deliberate indifference. See Bochner, 2019 WL 7842321, at *6 (holding that

  the delay of a surgical referral for a shoulder injury did not amount to deliberate indifference);

  Dausch v. Corizon Corp., No. 15-421, 2017 WL 3521746, at *5 (M.D. Fla. Aug. 16, 2017)




                                                  - 11 -
Case 2:18-cv-10010-DML-DRG ECF No. 133 filed 10/23/20                    PageID.1304       Page 12 of 16




  (holding that treatment of a shoulder injury with medication and physical therapy was not “‘so

  grossly incompetent, inadequate, or excessive as to shock the conscience or to be intolerable to

  fundamental fairness’ to constitute a violation of the Eighth Amendment”); see also Berman v.

  Durkin, No. 13-0136, 2017 WL 1215814, at *12 (N.D.N.Y. Mar. 10, 2017), report and

  recommendation adopted, 2017 WL 1207834 (N.D.N.Y. Mar. 31, 2017) (“[E]ven if Plaintiff’s

  shoulder pain was a serious medical need, the record establishes that the treatment Defendants

  provided him — over-the-counter pain medication and a referral to physical therapy — was

  adequate. Plaintiff’s claim that he should have been referred to an orthopedic specialist, is

  insufficient to establish that Defendants acted with deliberate indifference.”); Martin v. McFadden,

  No. 15-1570, 2016 WL 3727493, at *5 (D.S.C. June 17, 2016), report and recommendation

  adopted, 2016 WL 3688694 (D.S.C. July 12, 2016) (“The indisputable record shows that Martin

  was seen a substantial number of times by the medical department at Lieber during the

  approximately twenty-one months prior to filing his Complaint. Although Martin argues that the

  defendants refused to allow him to have surgery on his shoulder and appears to allege that he did

  not receive the medication of his choice, as stated above, a prisoner’s disagreement unsupported

  by any expert testimony as to the appropriate treatment fails to rise to the level of a constitutional

  claim and fails to create a genuine issue of material fact.”); Mackler v. Chapman, No. 11-45 WLS,

  2011 WL 9521094, at *5 (M.D. Ga. May 11, 2011), report and recommendation adopted, 2012

  WL 5879765 (M.D. Ga. Nov. 21, 2012) (“Plaintiff saw numerous physicians and other healthcare

  professionals over a six-month period, and all advised Plaintiff that surgery was not needed.

  Plaintiff was given pain medication and advised of physical therapy exercises which would

  improve his condition. It appears, of course, that Plaintiff would prefer to have surgery on his

  shoulder. However, as indicated above, Plaintiff’s mere disagreement or disappointment with the




                                                  - 12 -
Case 2:18-cv-10010-DML-DRG ECF No. 133 filed 10/23/20                   PageID.1305        Page 13 of 16




  course of treatment chosen by his physicians is insufficient to state a claim for denial of medical

  care. No constitutional violation exists where an inmate and a prison medical official merely

  disagree as to the proper course of medical treatment.”).

         The cases principally cited by the plaintiff all are readily distinguishable because, unlike

  here, the circumstances in those decisions involved either the administration of treatment that had

  some potential for palliative effect on symptoms, but no efficacy at all for curing an underlying

  serious condition, or a decision to depart from a proven course of treatment that was working well,

  in favor of an alternative treatment that demonstrably failed.

         In Terrance v. Northville Regional Psychiatric Hosp., 286 F.3d 834 (6th Cir. 2002), for

  instance, the court of appeals confronted a record suggesting that the defendant physicians, despite

  providing “some care” for certain other conditions, had not taken any measures to foreclose a

  serious risk of harm due to the plaintiff’s known unusual susceptibility to hyperthermia:

         Dr. Said was aware of the numerous health risks confronting the decedent. He
         knew that the decedent was an obese diabetic suffering from hypertension and a
         heart condition with abnormal EKG readings. In addition, he was also aware that
         the decedent was on medication which placed him at an increased risk for heat
         stroke. Moreover, Dr. Said also knew that the weather on July 31, 1995 was
         extremely hot and humid. Despite this information and his knowledge of seven or
         eight prior non-fatal hyperthermia cases at NRPH, as well as the decedent’s
         susceptibility to heat stroke, Dr. Said failed to follow NRPH’s protocol and write
         an order restricting the decedent to stay within a cool area on the day of his collapse
         and subsequent demise. As a result of Dr. Said’s failure to follow hospital protocol,
         the decedent went outdoors, over-exerted himself, and collapsed due to the extreme
         weather conditions.

  Terrance, 286 F.3d at 844. Here, there was no such total disregard for the plaintiff’s shoulder

  injury, and nothing in the record suggests that treatment only was prescribed for unrelated

  conditions, while wholly ignoring the shoulder problem.

         In McCarthy v. Place, 313 F. App’x 810 (6th Cir. 2008), a dentist had identified a cavity

  in the plaintiff’s tooth that needed to be filled, but he delayed for seven months taking any action



                                                 - 13 -
Case 2:18-cv-10010-DML-DRG ECF No. 133 filed 10/23/20                    PageID.1306       Page 14 of 16




  to make the repair, instead providing only over the counter pain relievers for the pain caused by

  the festering tooth. See id. at 816 (“Dr. Place disregarded a risk of serious harm when he failed to

  temporarily fill McCarthy’s cavity despite the fact that he knew of the pain McCarthy was

  experiencing and that he was familiar with more effective treatment options.”). It is obvious even

  from a lay perspective that pain killers, no matter how effective, have no potential to repair a tooth

  cavity, especially when no therapy was directed to curing the underlying problem. Here, there is

  no medical evidence suggesting that physical therapy had no potentially curative effect, or that

  relying on physical therapy alone was equivalent to completely ignoring an underlying condition

  while giving only ineffective palliative care.

         Braddock v. Crompton, No. 10-731, 2015 WL 6033003 (W.D. Mich. Aug. 20, 2015),

  likewise provides the plaintiff no help.         There, the plaintiff’s prison physician canceled a

  medication regimen that successfully had treated the plaintiff’s painful skin condition for years,

  and instead began and continued a new prescription that turned out to be ineffective. See id. at *3

  (“‘[Dr.] Crompton . . . argues that Tegretol is a reasonable and effective alternative medication to

  Neurontin. But the Tegretol did not alleviate Braddock’s pain, whereas Neurontin, which

  Braddock had been taking for several years, had already proven effective and been approved by

  the prison’s pain management committee. Because a reasonable jury could find that Crompton

  disregarded a risk of serious harm when he failed to reinstate Braddock’s Neurontin prescription

  despite knowing that Braddock was in severe pain, summary judgment was not appropriate.’”

  (quoting unpublished order in Braddock v. Crompton, No. 12-1354, slip op. at 2-3 (6th Cir. Mar.

  15, 2013)). In this case, unlike in Braddock, there is no medical evidence suggesting that any

  alternative therapy previously was tried that had resolved the plaintiff’s shoulder condition, or that




                                                    - 14 -
Case 2:18-cv-10010-DML-DRG ECF No. 133 filed 10/23/20                    PageID.1307        Page 15 of 16




  any previously successful course of treatment was abandoned in favor of a demonstrably inferior

  option.

            Similarly, in Darrah v. Krisher, 865 F.3d 361 (6th Cir. 2017), the record showed that when

  the plaintiff was transferred to a new prison, his new doctors canceled a previously effective

  prescription because it was not on the new prison’s drug formulary, and persisted in treating the

  plaintiff with an “alternative” drug that was ineffective, refusing to reinstate the prior regimen that

  had been shown to work. Id. at 364 (“Darrah was committed to the custody of the Ohio Department

  of Rehabilitation and Correction (‘ODRC’). Prior to this, Darrah had been diagnosed with Palmo-

  Plantar-Hyper-Keratoderma (‘HPK’), a severe form of psoriasis that causes debilitating pain from

  large and deep fissures that form on the bottom of the feet. In December 2006, Darrah was

  transferred to the Lebanon Correctional Institute (‘LCI’), where dermatologists at the medical

  center examined his HPK and noted that it had been treated successfully with Soriatane, and that

  multiple other treatments had proven ineffective. Following this diagnosis, the LCI medical center

  prescribed Soriatane, a drug that was outside of the ODRC’s ‘Drug Formulary.’”); see also id. at

  369 (“Darrah [] argues that there was deliberate indifference to his medical needs when, in April

  2011, Defendants insisted on prescribing Methotrexate despite knowing that Soriatane was the

  only drug that had proven effective for Darrah’s HPK. . . . Dr. Weil might be found liable . . . based

  on Darrah’s claim that Defendants were deliberately indifferent for continuing to treat him with

  Methotrexate after Darrah had been on the drug for several months without any noticeable

  improvement.”). Again, there is no evidence here suggesting that a previously identified effective

  treatment regimen was abandoned in favor of a demonstrably ineffective alternative.




                                                  - 15 -
Case 2:18-cv-10010-DML-DRG ECF No. 133 filed 10/23/20                  PageID.1308       Page 16 of 16




                                                  III.

         The magistrate correctly assessed the record and the claims in light of the proper legal

  authority. The plaintiff has not put forth any evidence that will establish the subjective component

  of his deliberate indifference claim against Dr. Kilaru.

         Accordingly, it is ORDERED that the report and recommendation (ECF No. 130) is

  ADOPTED, defendant Ramesh Kilaru’s motion for summary judgment (ECF No. 114) is

  GRANTED, the plaintiff’s objections (ECF No. 131) are OVERRULED, and the plaintiff’s

  claims against Dr. Kilaru ONLY are DISMISSED WITH PREJUDICE.

                                                               s/David M. Lawson
                                                               DAVID M. LAWSON
                                                               United States District Judge

  Dated: October 23, 2020




                                                 - 16 -
